


Exhibit 10.7

 

REINSTATED, RENEWAL, MODIFICATION

AND EXTENSION PROMISSORY NOTE

 

[BHFS IV]

 

$13,388,308.18

 

December 27, 2012

 

FOR VALUE RECEIVED, BHFS I, LLC, a Delaware limited liability company, BHFS II,
LLC, a Delaware limited liability company, BHFS III, LLC, a Delaware limited
liability company, BHFS IV, LLC, a Delaware limited liability company (“BHFS
IV”), BHFS Theater, LLC, a Delaware limited liability company, and Behringer
Harvard Frisco Square LP, a Delaware limited partnership (collectively, the
“Borrowers”), hereby jointly and severally promise to pay to the order of BANK
OF AMERICA, N.A., a national banking association, as Administrative Agent
(together with its successor and assigns, “Administrative Agent”) for the
ratable benefit of BANK OF AMERICA, N.A. (“Bank of America”) and REGIONS BANK,
an Alabama banking corporation (“Regions Bank”) (Bank of America and Regions
Bank, together with their respective successors and assigns, are, collectively
referred to herein as the “Lenders”) in accordance with that certain Amended and
Restated Loan Agreement, dated December 27, 2012, by and among Borrowers,
Administrative Agent, and the Lenders (the “Loan Agreement”), without offset, in
immediately available funds in lawful money of the United States of America, at
the Administrative Agent’s Office as defined in the Loan Agreement, the
principal sum of THIRTEEN MILLION THREE HUNDRED EIGHTY-EIGHT THOUSAND THREE
HUNDRED EIGHT AND EIGHTEEN/100 ($13,388,308.18) (or the unpaid balance of all
principal advanced against this Note (the “Note”), if that amount is less),
together with interest on the unpaid principal balance of this Note from day to
day outstanding as hereinafter provided.  Any term used herein and not defined
in this Note has the meaning given to the term in the Loan Agreement.

 

1.             Note; Interest; Payment Schedule and Maturity Date.  This Note is
one of the “Notes” referred to in Loan Agreement and is entitled to the benefits
thereof.  The entire principal balance of this Note then unpaid shall be due and
payable at the times as set forth in the Loan Agreement.  Accrued unpaid
interest shall be due and payable at the times and at the interest rate as set
forth in the Loan Agreement until all principal and accrued interest owing on
this Note shall have been fully paid and satisfied.  Any amount not paid when
due and payable hereunder shall, to the extent permitted by applicable Law, bear
interest and if applicable a late charge as set forth in the Loan Agreement.

 

2.             Security; Loan Documents.  The security for this Note includes
one or more Deeds of Trust, Assignment of Rents and Leases, Security Agreement,
Fixture Filing and Financing Statement dated July 28, 2008 (“Original Deed of
Trust”), executed by BHFS IV to PRLAP, Inc., Trustee for the benefit of
Administrative Agent and the other lenders, such Original Deed of Trust being
modified by that certain Modification of Deed of Trust, Assignment of Rents and
Leases, Security Agreement, Fixture Filing and Financing Statement dated of even
date herewith (the “Modification Deed of Trust”; the Original Deed of Trust as
modified by the Modification Deed of Trust is hereafter referred to as the “
Deed of Trust”), and covering certain property in the City of Frisco, Collin
County, Texas as more particularly described therein (the “Property”).  This
Note, the Deed of Trust, the Loan Agreement and all

 

1

--------------------------------------------------------------------------------


 

other documents now or hereafter securing, guaranteeing or executed by Borrowers
or Guarantor (as defined in the Loan Agreement) in connection with the loan
evidenced by this Note (the “Loan”), are, as the same have been or may be
amended, restated, modified or supplemented from time to time, herein sometimes
called individually a “Loan Document” and together the “Loan Documents.”

 

3.             Defaults.

 

(a)           It shall be a default (“Default”) under this Note and each of the
other Loan Documents if (after giving effect to any applicable notice, grace or
cure periods) there shall occur any Default under the Loan Agreement.  Upon the
occurrence and during the continuation of a Default, Administrative Agent, on
behalf of the Lenders, shall have the rights to declare the unpaid principal
balance and accrued but unpaid interest on this Note, and all other amounts due
hereunder and under the other Loan Documents, at once due and payable (and upon
such declaration, the same shall be at once due and payable), to foreclose any
liens and security interests securing payment hereof and to exercise any of its
other rights, powers and remedies under this Note, under any other Loan
Document, or at Law or in equity.

 

(b)           All of the rights, remedies, powers and privileges (together,
“Rights”) of Administrative Agent, on behalf of the Lenders, provided for in
this Note and in any other Loan Document are cumulative of each other and of any
and all other Rights at Law or in equity.  The resort to any Right shall not
prevent the concurrent or subsequent employment of any other appropriate Right. 
No single or partial exercise of any Right shall exhaust it, or preclude any
other or further exercise thereof, and every Right may be exercised at any time
and from time to time.  No failure by Administrative Agent or the Lenders to
exercise, nor delay in exercising any Right, including but not limited to the
right to accelerate the maturity of this Note, shall be construed as a waiver of
any Default or as a waiver of any Right.  Without limiting the generality of the
foregoing provisions, the acceptance by Administrative Agent, on behalf of the
Lenders, from time to time of any payment under this Note which is past due or
which is less than the payment in full of all amounts due and payable at the
time of such payment, shall not (i) constitute a waiver of or impair or
extinguish the right of Administrative Agent, on behalf of the Lenders, to
accelerate the maturity of this Note or to exercise any other Right at the time
or at any subsequent time, or nullify any prior exercise of any such Right, or
(ii) constitute a waiver of the requirement of punctual payment and performance
or a novation in any respect.

 

(c)           If any holder of this Note retains an attorney in connection with
any Default or at maturity or to collect, enforce or defend this Note or any
other Loan Document in any lawsuit or in any probate, reorganization,
bankruptcy, arbitration or other proceeding, or if Borrowers sue any holder in
connection with this Note or any other Loan Document and does not prevail, then
Borrowers agree to pay to each such holder, in addition to principal, interest
and any other sums owing to Administrative Agent, on behalf of the Lenders,
hereunder and under the other Loan Documents, all costs and expenses incurred by
such holder in trying to collect this Note or in any such suit or proceeding,
including, without limitation, attorneys’ fees and expenses, investigation costs
and all court costs, whether or not suit is filed hereon, whether before or
after the Maturity Date, or whether in connection with bankruptcy, insolvency or
appeal, or whether collection is made against Borrowers or any guarantor or
endorser or any other person primarily or secondarily liable hereunder.

 

2

--------------------------------------------------------------------------------


 

4.             Heirs, Successors and Assigns.  The terms of this Note and of the
other Loan Documents shall bind and inure to the benefit of the heirs, devisees,
representatives, successors and assigns of the parties.  The foregoing sentence
shall not be construed to permit Borrowers to assign the Loan except as
otherwise permitted under the Loan Documents.  As further provided in the Loan
Agreement, each Lender may, at any time, sell, transfer, or assign all on a
portion of its interest in this Note, the Deed of Trust and the other Loan
Documents, as set forth in the Loan Agreement.

 

5.             General Provisions.  Time is of the essence with respect to
Borrowers’ obligations under this Note.  If more than one person or entity
executes this Note as Borrower, all of said parties shall be jointly and
severally liable for payment of the indebtedness evidenced hereby.  Borrowers on
behalf of themselves and all sureties, endorsers, guarantors and any other party
now or hereafter liable for the payment of this Note in whole or in part, hereby
(a) waives, to the extent permitted by applicable Laws, demand, presentment for
payment, notice of dishonor and of nonpayment, protest, notice of protest,
notice of intent to accelerate, notice of acceleration and all other notices
(except any notices which are specifically required by this Note or any other
Loan Document or are required by applicable Law), filing of suit and diligence
in collecting this Note or enforcing any of the security herefor; (b) agrees to
any substitution, subordination, exchange or release of any such security or the
release of any party primarily or secondarily liable hereon; (c) agrees that
neither Administrative Agent nor any Lender shall be required first to institute
suit or exhaust its remedies hereon against Borrowers or others liable or to
become liable hereon or to perfect or enforce its rights against them or any
security herefor; (d) consents to any extensions or postponements of time of
payment of this Note for any period or periods of time and to any partial
payments, before or after maturity, and to any other indulgences with respect
hereto, without notice thereof to any of them; and (e) submits (and waives all
rights to object) to non-exclusive personal jurisdiction of any state or federal
court sitting in the city and county, and venue in the city or county, in which
payment is to be made as specified in Section 1 of this Note, for the
enforcement of any and all obligations under this Note and the Loan Documents;
(f) waives the benefit of all homestead and similar exemptions as to this Note;
(g) agrees that their liability under this Note shall not be affected or
impaired by any determination that any security interest or lien taken by
Administrative Agent, on behalf of the Lenders, to secure this Note is invalid
or unperfected; and (h) hereby subordinates any and all rights against Borrowers
and any of the security for the payment of this Note, whether by subrogation,
agreement or otherwise, until this Note is paid in full.  A determination that
any provision of this Note is unenforceable or invalid shall not affect the
enforceability or validity of any other provision and the determination that the
application of any provision of this Note to any person or circumstance is
illegal or unenforceable shall not affect the enforceability or validity of such
provision as it may apply to other persons or circumstances.  This Note may not
be amended except in a writing specifically intended for such purpose and
executed by the party against whom enforcement of the amendment is sought. 
Captions and headings in this Note are for convenience only and shall be
disregarded in construing it.  THIS NOTE, AND ITS VALIDITY, ENFORCEMENT AND
INTERPRETATION, SHALL BE GOVERNED BY TEXAS LAW (WITHOUT REGARD TO ANY CONFLICT
OF LAWS PRINCIPLES) AND APPLICABLE UNITED STATES FEDERAL LAW.

 

3

--------------------------------------------------------------------------------


 

6.             Notices.  Any notice, request, or demand to or upon Borrowers or
Administrative Agent shall be deemed to have been properly given or made when
delivered in accordance with the Loan Agreement.

 

7.             No Usury.  It is expressly stipulated and agreed to be the intent
of Borrowers, Administrative Agent and all Lenders at all times to comply with
applicable state law or applicable United States federal law (to the extent that
it permits a lender to contract for, charge, take, reserve, or receive a greater
amount of interest than under state law) and that this Section shall control
every other covenant and agreement in this Note and the other Loan Documents. 
If applicable state or federal law should at any time be judicially interpreted
so as to render usurious any amount called for under this Note or under any of
the other Loan Documents, or contracted for, charged, taken, reserved, or
received with respect to the Loan, or if the exercise by Administrative Agent,
on behalf of the Lenders, of the option to accelerate the Maturity Date, or if
any prepayment by Borrowers results in Borrowers having paid any interest in
excess of that permitted by applicable law, then it is Administrative Agent’s
and each Lender’s express intent that all excess amounts theretofore collected
by Administrative Agent’s and each Lender shall be credited on the principal
balance of this Note and all other indebtedness and the provisions of this Note
and the other Loan Documents shall immediately be deemed reformed and the
amounts thereafter collectible hereunder and thereunder reduced, without the
necessity of the execution of any new documents, so as to comply with the
applicable law, but so as to permit the recovery of the fullest amount otherwise
called for hereunder or thereunder.  All sums paid or agreed to be paid to
Lenders for the use, forbearance, or detention of the Loan shall, to the extent
permitted by applicable law, be amortized, prorated, allocated, and spread
throughout the full stated term of the Loan until payment in full so that the
rate or amount of interest on account of the Loan does not exceed the maximum
lawful rate from time to time in effect and applicable to the Loan for so long
as the Loan is outstanding.

 

8.             Reinstatement, Renewal, Modification and Extension.  This Note is
a reinstatement, renewal, modification, and extension, but not extinguishment or
novation of, that certain Promissory Note (“First Note”), dated August 3, 2007,
executed by BHFS IV, payable to the order of Behringer Harvard Opportunity OP I,
LP (“BHO”), in the original principal amount of $20,071,929.00; such First Note
being assigned by BHO to Administrative Agent for the benefit of Lenders, and
substituted, replaced, restated, renewed, and bifurcated by that certain
Promissory Note (“Second Note”), dated July 28, 2008, executed by BHFS IV,
payable to Administrative Agent, in the principal amount of $13,880,000.00. 
Borrowers acknowledge that the liens and security interests securing the First
Note and the Second Note are renewed, extended, and modified in full force to
secure payment of this Note, and this Note replaces and supersedes the First
Note and Second Note in all respects.

 

THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.

 

THERE ARE NO ORAL AGREEMENTS BETWEEN THE PARTIES.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrowers have duly executed this Note as of the date first
above written.

 

 

BORROWERS:

 

 

 

BHFS I, LLC, a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Michael O’Hanlon

 

 

President and Chief Executive Officer

 

 

 

 

 

BHFS II, LLC, a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Michael O’Hanlon

 

 

President and Chief Executive Officer

 

 

 

 

 

BHFS III, LLC, a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Michael O’Hanlon

 

 

President and Chief Executive Officer

 

 

 

 

 

BHFS IV, LLC, a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Michael O’Hanlon

 

 

President and Chief Executive Officer

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

BHFS THEATER, LLC, a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Michael O’Hanlon

 

 

President and Chief Executive Officer

 

 

 

 

 

BEHRINGER HARVARD FRISCO SQUARE LP,

 

a Delaware limited partnership

 

 

 

 

By:

BP-FS GP, LLC, a Delaware limited liability company, its general partner

 

 

 

 

 

 

By:

 

 

 

 

Michael J. O’Hanlon, President and Chief Executive Officer

 

Signature Page

 

--------------------------------------------------------------------------------
